Gray, C. J.
The bill of exceptions does not show any error of law in the ruling of the court below. The note having been made and delivered in the State of New York, and not appearing to be payable elsewhere, its validity depended on the law of that state. Stevenson v. Payne, 109 Mass. 378. What that *7law was, was a question of fact, upon which no evidence appears to have been given at the trial, or can be introduced for the first time at the argument of the exceptions in this court. Knapp v. Abell, 10 Allen, 485. The contract was not void by the common law; and there is no presumption that the law of another state corresponds with a statute of this Commonwealth. Abell v. Douglass, 4 Denio, 305. Whitford v. Panama Railroad, 23 N. Y. 465. Ellis v. Maxson, 19 Mich. 186. Morrissey v. Wiggins Ferry Co. 47 Misso. 521. Dunn v. Adams, 1 Ala. 527.

Exceptions overruled.